Citation Nr: 0800116	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for impotence, 
including as secondary to service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus.  

4.  Entitlement to service connection for respiratory 
problems.  

5.  Entitlement to service connection for peripheral vascular 
disease (claimed as circulatory problems), including as 
secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for a rash.  

7.  Entitlement to service connection for degenerative joint 
disease of the cervical spine (also claimed as an arm 
condition).  


8.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran's file was subsequently transferred 
to the RO in Montgomery, Alabama.  

The veteran testified at a videoconference hearing before the 
Board in October 2007; the undersigned Veterans Law Judge 
presided.  

At his hearing, the veteran clarified that his claimed arm 
condition was actually part of his cervical spine condition.  
Therefore, the Board has combined those issues and will 
address them together.  


The issues concerning service connection for PTSD, impotence, 
peripheral neuropathy, peripheral vascular disease, and 
cervical and lumbar spine disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The evidence does not show that any current bronchitis or 
other respiratory problems had their origins in service or 
are otherwise due to service.  

2.  At his hearing before the Board, the veteran withdrew his 
appeal concerning service connection for a rash.  

3.  The veteran did not submit a substantive appeal 
concerning service connection for a rash.  

CONCLUSIONS OF LAW

1.  Respiratory problems were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  The Board lacks jurisdiction to consider the issue 
concerning service connection for a rash.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), 
20.302(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran served in Vietnam during the Vietnam Era and so 
is presumed to have been exposed to an herbicide agent (e.g., 
Agent Orange).  38 C.F.R. § 3.307(a)(6)(iii).  Service 
connection may be presumed for certain listed chronic 
diseases if the criteria set forth at 38 C.F.R. 
§ 3.307(a)(6)(ii) are met.  38 C.F.R. § 3.309(e).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

I.  Analysis

a. Respiratory problems

The available medical records, including the veteran's 
service medical records, do not show any complaints or 
clinical findings, or a diagnosis indicative of any chronic 
respiratory disorder during service or for many years after 
his separation from service.  The veteran testified at his 
hearing that he was first bothered by a respiratory problem 
beginning in the mid-80s and that he was later diagnosed with 
sleep apnea.  Further, post-service treatment records 
document treatment for bronchitis in 1996.  But no examiner 
has indicated that bronchitis or any other current 
respiratory disorder had its origins in service or is 
otherwise due to service.  In fact, the September 2004 VA 
examination was a normal respiratory examination, and the VA 
examiner in January 2004 noted that the veteran's reported 
shortness of breath on moderately severe exertion was likely 
to be related to a restrictive defect.  Further, although Dr. 
Thomas has reported treating the veteran for respiratory 
problems, as well as other complaints, he has not provided a 
diagnosis of a current respiratory disability.

Lacking any competent evidence that the veteran currently has 
a respiratory disorder that is due to an injury or disease 
incurred in service, the criteria are not met for service 
connection based on direct service incurrence.  

The Board notes that the veteran's private physician wrote in 
June 2005 that he felt the veteran was "having significant 
effects from known medical conditions resulting from exposure 
to Agent Orange;" but he did not specifically state which of 
the veteran's medical conditions was among those "effects."  
Moreover, there is no medical evidence that the veteran 
currently has any respiratory disorder that is among the 
diseases listed at 38 C.F.R. § 3.309(e) for which service 
connection may be presumed following exposure to an herbicide 
during service in Vietnam.  Further, VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 67 Fed. Reg. 42600-42608 
(2002).  Therefore, service connection may not be presumed 
for a respiratory condition based on the veteran's exposure 
to herbicides.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Because the criteria 
have not been met for service connection for a respiratory 
disorder, service connection for a respiratory condition must 
be denied.  



b.   Rash

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
withdrew his appeal of this issue at his Board hearing and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  

The Board also notes that the VA Form 9 (Appeal to the Board 
of Veterans' Appeals), received from the veteran in September 
2004, listed all of the issues denied by the May 2004 rating 
decision, except entitlement to service connection for a 
rash.  Neither has the veteran submitted any other document 
indicating his desire to continue his appeal of that issue.  
Therefore, the requirements for an appeal as to that issue 
have not been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the issue concerning service connection for a 
rash and it is dismissed.  38 U.S.C.A. § 7104 (West 2002).  

II.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a December 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  This notice 
was given to the veteran before the adverse decision in May 
2004.

In March 2006, the RO notified the veteran of the information 
and evidence necessary to establish the downstream elements 
of a rating and the effective date for a rating, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board acknowledges that this specific notice was given 
after the adverse decision that is the subject of this 
appeal, but the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  Moreover, as service connection is not 
granted for a respiratory disability, questions concerning 
the effective date of the award or the degree of disability 
do not arise in this instance.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  




ORDER

Service connection for respiratory problems is denied.  

The appeal concerning service connection for a rash is 
dismissed.  


REMAND

In September 2007, communication was received from a VA 
social worker indicating that the veteran was then 
hospitalized at the VA Medical Center (VAMC) in Tuscaloosa, 
Alabama, for treatment of PTSD, with a tentative discharge 
date in October 2007.  At his videoconference hearing in 
October 2007, the veteran testified he had just been 
discharged from the inpatient PTSD program.  No records of 
that VA treatment have been received.  Those records must be 
obtained and then be reviewed by the RO prior to the Board's 
consideration of the issue concerning service connection for 
PTSD.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (evidence 
that is within the Secretary's control (such as VA records) 
that can reasonably be expected to be part of the record, is 
constructively deemed to be before the Board).  

Also, service connection has been established for diabetes 
mellitus.  Concerning the veteran's claims for service 
connection for peripheral neuropathy and for impotence, the 
veteran's private physician wrote in June 2005 that he had 
treated the veteran for peripheral neuropathy and erectile 
dysfunction "over the years" and that the diabetes had 
"compounded his problems with erectile dysfunction, 
impotence, and a peripheral neuropathy."  A VA compensation 
examiner in January 2004 diagnosed peripheral neuropathy 
mainly affecting the veteran's lower extremities "of unknown 
etiology, but possibly related to diabetes." A September 
2004 VA examiner, however, noted that the veteran reported 
occasional numbness of his left leg, but concluded that there 
was no evidence of a diabetic peripheral neuropathy.  The 
September 2004 examiner had also noted the veteran's 
impotence was possibly related to testosterone deficiency or 
diabetes. Because the veteran's physician provided no 
rationale for his opinions and there is conflicting medical 
evidence as to whether the veteran currently has peripheral 
neuropathy and, if so, whether it is caused or aggravated by 
the service-connected diabetes, and whether the veteran's 
impotence is due to diabetes, additional medical opinions are 
needed.  

Concerning the claim for degenerative joint disease of the 
cervical segment of the spine and associated arm disability, 
the veteran claims that his cervical spine disorder and 
resultant left arm pain were due to an accident in service in 
1970 when he injured his back.  In this regard, his private 
physician wrote in three identical letters between March 2004 
and June 2005 that the veteran's C5-6 radiculopathy, causing 
severe left arm pain, was "secondary to an injury he 
received while in Vietnam."  The physician did not 
specifically identify the injury or provide any rationale for 
his opinion.  Nevertheless, VA's duty to assist requires that 
we obtain a medical opinion regarding the nexus, if any, 
between the in-service injury and the current cervical spine 
disorder.  See 38 C.F.R. § 3.159(c)(4) (2007).  

Concerning the lumbar segment of the spine, the service 
treatment records show that the veteran injured his lower 
back in service in August 1970 and continued to complain of 
low back pain periodically through February 1971, shortly 
before his separation from service.  These records also 
reflect diagnoses of chronic low back syndrome and 
lumbosacral strain.  Also, diagnostic imaging in 1990 
revealed mild rotoscoliosis of the lumbar spine.  In light of 
findings and diagnoses noted during service and the 
manifestations noted many years later, the Board finds that a 
medical opinion is needed as to whether any current low back 
disorder is related to the injury and lumbar spine disorder 
noted in service.  

Concerning the peripheral vascular disease, a VA compensation 
examiner in January 2004 diagnosed mild peripheral vascular 
disease.  Further, at his Board hearing, the veteran 
testified that his private physician had told him that his 
circulatory problems were due to his diabetes.  However, the 
medical records do not show that any physician has attributed 
the veteran's peripheral vascular disease to his service-
connected diabetes mellitus.  A medical opinion is needed to 
determine the etiology of the veteran's peripheral vascular 
disease.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, these issues are REMANDED for the following 
actions:  

1.  Obtain copies of the records of the 
veteran's hospitalization from July 2007 
through October 2007 at the Tuscaloosa 
VAMC and associate them with the claims 
file.  

2.  Schedule the veteran for an 
examination concerning his claimed 
peripheral neuropathy.  After reviewing 
the claims file, including all pertinent 
in-service and post-service medical 
records, and after examining the veteran, 
the examiner should provide an opinion as 
to the likelihood (i.e., 50 percent 
probability or greater) that: (1) the 
veteran currently has peripheral 
neuropathy; (2) any current peripheral 
neuropathy is due to injury or disease 
incurred during service; (3) any current 
peripheral neuropathy is proximately due 
to the veteran's service-connected 
diabetes mellitus; and (4) any current 
peripheral neuropathy was aggravated or 
worsened by his diabetes mellitus.  The 
opinions should be supported by adequate 
rationale, particularly if any opinion 
differs from the opinion of the veteran's 
private physician in June 2005.  

3.  Schedule the veteran for an 
examination concerning his claimed 
impotence.  After reviewing the claims 
file, including all pertinent in-service 
and post-service medical records, and 
after examining the veteran, the examiner 
should provide an opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that any current impotence 
was aggravated or worsened by his 
diabetes mellitus.  If it is found that 
the veteran's impotence was aggravated by 
his diabetes, the examiner should 
quantify the degree of aggravation 
attributable to the diabetes, to the 
extent possible.  The opinion should be 
supported by adequate rationale, 
particularly if it differs from the 
statement by the veteran's private 
physician in June 2005.  

4.  Schedule the veteran for an 
examination concerning his claimed back 
and neck disability, and related arm 
disability.  After reviewing the claims 
file, including all pertinent in-service 
and post-service medical records, and 
after examining the veteran, the examiner 
should provide diagnoses concerning any 
present neck, low back, and arm 
disability.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability is related to a 
disease, injury, or event during service.  
In addition, for any diagnosed arm 
disability, the examiner should indicate 
whether it is caused or made worse (and, 
if so, indicate the degree of increase) 
by a diagnosed neck disability.  The 
opinions should be supported by adequate 
rationale.  

5.  Schedule the veteran for an 
examination concerning the claimed 
peripheral vascular disease.  After 
reviewing the claims file, including all 
pertinent in-service and post-service 
medical records, and after examining the 
veteran, the examiner should indicate 
whether the veteran has current 
peripheral vascular disease and, if so, 
provide an opinion as to the likelihood 
(i.e., 50 percent probability or greater) 
that the diagnosed peripheral vascular 
disease is proximately due to or 
aggravated by the service-connected 
diabetes mellitus.  If it is found that 
current peripheral vascular disease was 
aggravated by the veteran's diabetes, the 
examiner should quantify the degree of 
aggravation attributable to the diabetes, 
to the extent possible.  The opinion 
should be supported by adequate 
rationale.  

6.  Upon completion of the requested 
development, again consider the remaining 
issues on appeal.  If any action taken is 
not to the veteran's satisfaction, 
provide him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


